Citation Nr: 0916878	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for a right and left 
hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served from February 1983 to November 1990 with 
additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant failed to report for a scheduled Travel Board 
hearing.  Good cause is not shown or claimed.

The issues of entitlement to service connection for a right 
foot disability and right and left hand disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant does not have a hearing loss disability.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in October 2004.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was subsequently provided 
notice pertaining to these latter two elements in November 
2008.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the appellant has been 
afforded a VA compensation and pension examination and 
available service records have been obtained.  The Board 
notes that the VA examination was adequate.  The examiner 
reviewed the history, established clinical findings and 
reported that the appellant's hearing acuity was not a 
disability as defined by the regulations.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim. 

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Although the record shows that the appellant received the 
Combat Infantry Badge, the Board notes that the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not applicable as the 
appellant has not claimed that his disability was incurred 
while engaging in combat.  

					Analysis 

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability.  After review of the 
record, the Board finds against the appellant's claim.  

The appellant's enlistment examination of November 1982 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
10

Examination in May 1988 showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
10
LEFT
20
10
10
15
25

It was noted during the examination that the appellant was 
routinely exposed to hazardous noise.  

The separation examination in August 1990 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
15
10
5
15
30

Normal ears were noted and the appellant denied hearing loss.  

In an April 1994 examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
20
LEFT
20
15
15
30
35

The appellant was afforded a VA compensation and pension 
examination in November 2004.  During this examination, noise 
exposure in service from infantry was noted.  The appellant 
reported that he shot rifles off his right shoulder using 
blanks, and that he was exposed to trucks and demolition 
training on the range.  The appellant denied combat 
experience.  The appellant reported noise exposure in the 
National Guard from 1991-2003.  He reported part time 
exposure to high levels of noise shooting on the range, and 
exposure to tanks and jets taking off.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
5
10
10
10
35

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Hearing within normal limits across the 
range with the exception of a mild sensorinueral notch at 6 
KHz was noted for the right ear.  Hearing within normal 
limits across the range with the exception of a mild 
sensorinueral notch at 4 KHz was noted for the left ear.  
Excellent speech discrimination was noted for both ears.  The 
examiner noted that the appellant's hearing is considered to 
be within normal limits for rating purposes.  

In light of the above, the Board finds that service 
connection for a hearing loss disability is not warranted.  
Although the appellant complains of hearing loss, the record 
establishes that he does not have a hearing loss disability 
in accordance with VA regulation.  See 38 C.F.R. § 3.385 
(mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent).  As shown 
above, the VA audiological evaluation revealed that the 
appellant's hearing acuity was not a disability as defined by 
38 C.F.R. § 3.385.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no disability.  

At this time, there is no competent evidence that the 
appellant has a hearing loss disability as defined by 
regulation.  Although he is competent to report a decrease in 
acuity, the existence of disability is determined by specific 
testing and outside the competence of a layman.  To the 
extent that he reports a decrease in acuity, such report is 
competent, but fails to establish the presence of disability.  
Since the appellant does not meet the criteria of a 
disability, it necessarily follows that an organic disease of 
the nervous system was not manifest to a compensable degree 
within one year of separation.  Here, the evidence, at times, 
has established that his auditory acuity has not been normal.  
There was abnormality at 4000 Hertz on the left in May 1988 
and August 1990.  In 1994, there was abnormality on the right 
and the left.  In fact, a sensorineural abnormality was 
identified at 6000 Hertz on the right during the 2004 VA 
examination.  However, as established in Hensley, there is a 
difference between abnormality and disability.  The 
regulation requires the use of specific testing and 
consideration of only certain frequencies when determining 
the presence of disability.  38 C.F.R. § 3.385.  In the 
absence of disability, service connection for a hearing loss 
disability may not be granted.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection is 
denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied. 


REMAND

The appellant has appealed the denial of service connection 
for a right foot disability and right and left hand 
disability.  Service treatment records show that the 
enlistment examination of November 1982 showed normal feet 
and upper extremities.  At that time, the appellant denied 
foot trouble.  In September 1989, the appellant was seen for 
plantar warts in the area of the left foot.  Complaints of 
warts on left foot times one year was noted.  It was also 
noted at that time that the appellant had a lesion in the 
area of the right hand third digit.  Plantar warts were 
assessed in mid September 1989.  Later that month, it was 
noted that the appellant was seen at the wart clinic for 
removal of warts on his fingers and left foot but they appear 
to be returning.  It was also noted that the appellant had 
warts on the right temporal region.  Warts were assessed.  

In April 1990, the appellant was seen for complaints of warts 
on the bottom of the left heel.  Duration of two years was 
noted.  He reported that it was difficult to perform duties 
pertaining to his MOS.  Possible plantar warts were assessed 
and the appellant was referred for further evaluation.  Three 
warts on bottom of left foot and one on right third finger 
and right hand were noted later in April 1990.  In May 1990, 
the appellant was seen for complaints of warts on both feet.  
Warts on feet for duration of one month was noted.  Callus of 
left heel and right foot was also noted.  

In August 1990, the appellant complained of pain in the right 
and left feet.  Left foot soreness of arc two years, use to 
take knife and shave himself was noted.  Right foot about six 
months, treated at work was also noted.  The examiner noted 
that the appellant complained when walking.  Plantar warts 
were noted in August 1990.  At that time, the appellant 
denied foot trouble.  

In an April 1994 examination, the feet were reported normal.  
In an examination in August 2001, the appellant complained of 
fungus under his nails and bald spot on his head time three 
weeks.  Nails dark with whitish discoloration in nailbeds was 
noted.  An assessment was given of tinea coporis, bugolow 
(sic) mycosis and alopecia areata.  

Here, the Board is presented with a complaints of, and 
treatment for, warts on the feet and hands in service, and a 
current finding of fungus under the nails and tinea coporis.  
The Board finds that a VA compensation and pension 
examination is necessary before the issues of service 
connection can be decided.  Pursuant to 38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain 
an examination or an opinion if it is necessary to decide the 
claim.  An examination or opinion is necessary when the 
record does not contain sufficient competent medical evidence 
to decide the claim, but the record (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurring symptoms of disability; (2) shows 
an event or disease in service, or a disease or symptoms list 
in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the 
applicable presumptive period; and (3) indicates the claimed 
disability of symptoms may be associated with the known 
events, injury or disease in service or with another service- 
connected disability.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

The case is remanded for the following.

Schedule a VA examination to determine if 
the appellant has a disability, to include 
warts and or fungus, of the right foot, 
and right and left hands.  If such is 
found, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any shown 
disabilities were caused by service to 
include the in service complaints and 
treatment.   

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


